Electronically Filed
                                                                Supreme Court
                                                                SCWC-29670
                                                                23-FEB-2011
                                                                03:25 PM
                                 SCWC-29670


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent-Plaintiff-Appellee,

                                vs.

   FRANKO CHOSA, aka Roy Joseph, Respondent-Defendant-Appellee,


                                     and


      FREEDOM BAIL BONDS, Petitioner-Surety/Movant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 08-1-1254)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

            Petitioner’s application for writ of certiorari filed

on January 13, 2011, is hereby rejected.

            DATED:   Honolulu, Hawai'i, February 23, 2011.

                                    FOR THE COURT:

                                    /s/ Paula A. Nakayama 

                                    Associate Justice

Richard D. Gronna

for petitioner on the

application


Delanie D. Prescott-Tate,

Deputy Prosecuting Attorney,

for respondent on the response




      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Trader, assigned by reason of vacancy.